Citation Nr: 0119167	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  97-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ulcer disorder and, if so, entitlement to service connection 
for an ulcer disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1951 to 
October 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that determination, the RO 
determined that the appellant had not submitted new and 
material evidence to reopen the previously denied claims of 
service connection for a liver disorder and an ulcer 
disorder, both claimed as secondary to medications prescribed 
for a service-connected left hip disability.  

At an April 2001 hearing before the undersigned Member of the 
Board, the appellant withdrew his application to reopen the 
previously denied liver-disorder claim.  Therefore, the issue 
for appellate review is as stated on the title page of this 
decision.  

After the April 2001 hearing, the RO received additional 
evidence pertinent to this appeal, a June 2001 statement from 
a private medical facility indicating that it held no 
treatment records concerning the appellant.  A waiver of 
initial RO consideration, as required by 38 C.F.R. § 
20.1304(c), accompanied this document.  


REMAND

In a March 1967 decision, the Board denied the appellant's 
claim of service connection for an ulcer disorder.  Decisions 
of the Board are final.  38 U.S.C.A. § 7104(a).  In a 
February 1984 rating decision, the RO denied the appellant's 
effort to reopen the previously denied claim, and notified 
him of that decision by letter dated March 26, 1984.  That 
letter included notification of his appellate rights, 
including his right to file a notice of disagreement within a 
one-year period following issuance of the notification 
letters.  He did not file a notice of disagreement, and one 
year thereafter the February 1984 rating decision became 
final.  38 U.S.C.A. § 7105.  

The appellant here seeks to reopen the claim and, if 
successful, establish its merits.  A final rating decision 
may not normally be addressed again, unless it is reopened by 
the submission of new and material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).  See 38 U.S.C.A. § 5108 and Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 284 (1996).  Whether new 
and material evidence is submitted is a jurisdictional test - 
if such evidence is not submitted, then the claim cannot be 
reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  The VCAA did 
not, though, alter the jurisdictional requirement for 
submitting new and material evidence.  VCAA, Pub. L. 106-475, 
§ 3(f), 114 Stat. 2096, 2097-98 (2000).  Therefore, the 
former three-step analysis now requires just two: a 
determination of whether the claim should be reopened and, if 
so, an adjudication on the merits after compliance with the 
duty to assist.  

The claim will be remanded for the RO to undertake additional 
development of the record in accordance with those enhanced 
duties under the VCAA that must be completed before the RO 
conducts an analysis of whether the appellant has submitted 
new and material evidence to reopen the previously denied 
claim.  The VCAA requires VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  That duty requires VA to provide the 
claimant with notice of required information and evidence, 
and make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim, 
including every reasonable effort to obtain relevant VA, 
private, and service department records, as well as records 
possessed by other Federal agencies.  VCAA, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).   

At his hearing in April 2001, the appellant testified that he 
had recently received treatment from Dr. Vilma Colón at the 
VA community based outpatient clinic (CBOC) in Kings Hill, 
U.S. Virgin Islands.  This treatment included refills of 
medications every 90 days.  The most recent VA clinical 
records are dated in 1995, and thus there are likely 
outstanding VA clinical records relevant to the appellant's 
claim at the St. Croix CBOC in Kings Hill, Virgin Islands.  
If records of VA treatment are material to the issue on 
appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the 
RO should obtain complete medical records from that facility.  

In addition, the appellant testified that a physician at the 
San Juan VA Medical Center had told him in 1964 or 1965 that 
his recurrent ulcer disorder was the same as that which he 
had in service.  The record includes VA clinical records in 
October 1968 in which a physician noted that the appellant 
had been treated with large doses of salicylates for his 
service-connected left hip disability, from which he 
developed gastric duodenal ulcer disease.  To ensure that the 
record is complete, the RO should also obtain from the San 
Juan VA Medical Center copies of the complete medical records 
concerning the appellant.  

After the RO has obtained documents associated with the 
claimed treatment, it must make a determination as to whether 
new and material evidence has been submitted.  If not, then 
the RO must not reopen the previously denied claim and the 
analysis must end there.  See Barnett, 83 F.3d at 1383-84.  
If, however, new and material evidence has been submitted, 
then the RO must comply with VA's duty to assist.  That duty 
includes affording the appellant a VA examination to 
determine the etiology of his claimed ulcer disability, when 
"necessary."  See VCAA, § 3(a), 114 Stat. 2096, 2098 (2000) 
(to be codified at 38 U.S.C.A. §§ 5103A) (examination or 
opinion is necessary if the evidence contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and lay or 
medical evidence that the disability or symptoms may be 
associated with the claimant's service; but not sufficient 
medical evidence for VA to make a decision on the claim).  As 
the most recent VA examination concerning the claimed ulcer 
disability was conducted in September 1992, nearly nine years 
ago, and did not address the question of the etiology of the 
claimed disability, an examination is necessary to properly 
address a reopened claim.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  In conducting the development 
required by this remand, the RO must 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.

2.  Obtain from the San Juan VA Medical 
Center complete medical records relevant 
to the appellant, with particular 
reference to those records in 1964 and 
1965.  All documents obtained must be 
associated with the claims file.  

3.  Obtain from the St. Croix CBOC in 
Kings Hill, Virgin Islands, the complete 
medical records relevant to the 
appellant.  All documents obtained must 
be associated with the claims file.  

4.  After completing the actions mandated 
by paragraphs (1) through (3) above, the 
RO must determine whether the appellant 
has submitted new and material evidence 
pertaining to the ulcer disorder since 
March 1984.  If the RO determines that 
new and material evidence has not been 
submitted, then the claim must be denied 
and the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period should be allowed for 
response.  

5.  If, and only if, the RO determines 
that the appellant has submitted new and 
material evidence to reopen the 
previously denied claim, then schedule 
the appellant for a VA examination to 
determine whether the veteran has a 
current ulcer disorder and, if so, the 
etiology of any current ulcer disorder.  
The claims folder and a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  All necessary tests and 
studies should be conducted.  The 
examiner should, upon examination and 
review of the claims file, opine whether 
it is at least as likely as not that any 
present ulcer disorder is related to the 
appellant's active service or to 
medication taken for a service connected 
hip disorder.  

6.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

7.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a SSOC.  An appropriate 
period should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


